Citation Nr: 1024442	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement service connection for malaria.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 1990 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2008, a statement 
of the case was issued in October 2008, and a substantive 
appeal was received in January 2009.

The Board notes that the Veteran's substantive appeal 
originally requested an opportunity to testify before a Board 
hearing.  However, the Veteran expressly withdrew this 
request in a signed written statement dated in February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for malaria, the Veteran contends that he 
contracted malaria during service when stationed in Panama.  
In his June 2008 notice of disagreement, the Veteran recalls 
that he was first diagnosed with malaria after returning from 
a mission in the San Blas islands.  He testifies that when he 
was at the 'troop medical clinic' a doctor called 'Group 
headquarters' and instructed that all of the personnel 
serving in the same area be treated with malaria prophylaxis.  
The Veteran states that "[t]his information can be found in 
the ship's log book for the El Caney, LCU 2017."

The Board notes that there is some post-service medical 
evidence suggesting that the Veteran has been treated for 
possible recurrences of malaria, including a private medical 
report dated in July 2006.  Furthermore, the Board observes 
that the Veteran's service personnel records confirm that the 
Veteran served in Panama from November 1990 until April 1992.  
The claims file does not reflect that there has been any 
attempt by the RO to research the Veteran's contention that 
the identified ship's log contains documentation of the 
malaria treatment he has described.  The Board acknowledges 
that some additional specific detail may be sought from the 
Veteran as to the timing of the treatment; such additional 
detail could be helpful in locating any available pertinent 
documentation.

Also, the Board takes judicial notice of the fact that the 
United States is free of indigenous cases of malaria, while 
malaria is endemic in Panama.  Under the circumstances, the 
Board believes that a VA examination is warranted to 
determine whether there is any objective evidence of malaria 
infection detectable in the Veteran, and an analysis of the 
most likely etiology of any found malaria.

With regard to the issue of entitlement to service connection 
for PTSD, the Board notes that the Veteran first discussed 
details of claimed stressors in his January 2009 VA Form 9 
submission.  The RO determined that there was insufficient 
detail in the Veteran's January 2009 submission to warrant 
any verification attempt or to warrant additional development 
and readjudication.  However, the Board disagrees.  The 
Veteran's January 2009 statement describes that the Veteran 
recalls being shot at on December 25, 1990, while he was in a 
motorpool van returning to Ft. Davis in Panama.  The Board 
again notes that the Veteran's service personnel records 
confirm that the Veteran was serving in Panama at that time.  
The Board finds that the Veteran has provided sufficient 
detail of time, place, and event to warrant an official 
verification attempt.  Additionally, the Veteran's January 
2009 statement also describes other alleged stressor-events 
with somewhat less detail.

The Board notes that service treatment records in the claims 
file reflect that the Veteran may be currently diagnosed with 
PTSD.  Although the RO did seek additional detail from the 
Veteran, the Board finds that the Veteran has already 
provided sufficiently specific detail to permit a viable 
verification attempt for at least one of the claimed 
stressors.  Based on the information of record, including 
that provided by the Veteran, the RO should attempt to obtain 
corroborating evidence of the Veteran's alleged stressors, 
including through The United States Army and Joint Services 
Records Research Center (JSRRC) (formerly USASCRUR).  If, and 
only if, one or more of the Veteran's stressors are 
confirmed, the RO should provide the Veteran with a VA 
psychiatric examination to provide a clear determination as 
to whether the Veteran currently has PTSD and whether it is 
related to a verified valid in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The RO should take appropriate action 
to obtain information as to whether the 
ship's log for the 'El Caney, LCU 2017' 
corroborates the broad malaria treatment 
involving the Veteran's unit that the 
Veteran has described in his June 2008 
notice of disagreement.

3.  After completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
malaria.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  Any current 
residuals of malaria should be clearly 
described.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
malaria was manifested during the 
Veteran's active duty service, or that any 
current malaria is otherwise etiologically 
linked to the Veteran's active duty 
service.  The examiner should specifically 
discuss the Veteran's travel history, 
including his period of military service 
in Panama, in determining the most likely 
etiology of any current malaria diagnosis.

4.  The RO should review the claims file 
and prepare a summary of any claimed PTSD 
stressors based on review of all pertinent 
documents and the Veteran's statements 
regarding stressors.  In particular, the 
events described in the January 2009 
statement should be addressed to the 
extent possible.  This summary, all 
stressor statements, DD Forms 214, and the 
Veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to The United States 
Army and Joint Services Records Research 
Center (JSRRC (formerly USASCRUR)), for 
stressor verification.  Any additional 
development recommended by that office 
should be accomplished.

5.  Following the above, the RO should 
make a specific determination with respect 
to whether the Veteran was exposed to a 
verified stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.

6.  If, and only if, the RO determines 
that any stressor is verified, the Veteran 
should be afforded a VA PTSD examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
the RO should inform the examiner of the 
verified stressor(s).  All necessary tests 
and studies should be accomplished.  The 
examiner should specifically confirm or 
refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered properly recognized 
stressors supporting the diagnosis.  The 
examiner should specifically address any 
pre-service stressor events (such as 
childhood stressors suggested by his VA 
psychiatric treatment records, including 
an August 2008 record) in analyzing the 
cause of any currently diagnosed PTSD.

7.  After completion of the above, the RO 
should review the expanded record, to 
include all additional evidence received 
since the statement of the case, and 
readjudicate the appeal.  If any issue on 
appeal remains denied, the RO should 
furnish the Veteran with an appropriate 
supplemental statement of the case and the 
case should be returned to the Board after 
the Veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


